     Case 2:20-cv-01681-JAM-JDP Document 14 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD T. MONTEZ,                                  Case No. 2:20-cv-01681-KJM-JDP (PC)
12                          Plaintiff,                   ORDER GRANTING PLAINTIFF’S MOTION
                                                         FOR AN EXTENSION OF TIME AN
13             v.                                        AMENDED COMPLAINT
14    SCOTT R. JONES, et al.,                            ECF No. 13
15                          Defendants.
16

17            Plaintiff has filed a motion for an extension of time to file an amended complaint. Good

18   cause appearing, it is hereby ordered that:

19            1. Plaintiff’s motion for an extension of time, ECF No. 13, is granted; and

20            2. Plaintiff is granted sixty days from the date of this order in which to file an amended

21   complaint.

22
     IT IS SO ORDERED.
23

24
     Dated:         January 4, 2021
25                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
